DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 11/11/2020, 05/26/2021, 06/25/2021, 12/15/2021, 07/01/2022, and 07/27/2022 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 07/28/2022 by Applicant’s Attorney, Robert Hyta.

The application has been amended as follows:

TITLE:
Replace “FUNCTIONALLY GRADED COATINGS AND CLADDINGS” with --SHEAR ASSISTED EXTRUSION PROCESS--.

CLAIMS:
Claim 2: An extrusion process, comprising the steps of: 
simultaneously applying a rotational shearing force and an axial extrusion force to a billet while contacting one end of the billet with a scroll face of an extrusion die in the form of a spiral, the scroll face configured to rotatably engage the billet and move plasticized billet material toward an orifice of the extrusion die whereby the [[plastically deformed]] plasticized billet material flows substantially perpendicularly from an outer edge of the billet through the orifice forming an extrusion product with microstructure grains [[about]] one-half the size of the microstructure grains in the billet prior to extrusion.

SPECIFICATION:
Para [0009] line 5, Replace “dispersion deleterious” with -- dispersion of deleterious --.
Para [0009] line 6, Replace “resistance though elimination” with -- resistance through elimination --.
Para [00015] line 2-3, Replace “dispersion deleterious” with -- dispersion of deleterious --.
Para [00015] line 4, Replace “resistance though elimination” with -- resistance through elimination --.
Para [00015] line 5, Replace “precipitates. The extrusion” with -- precipitate the extrusion --.
Para [00022] line 2, Replace “materials” with -- materials. --.
Para [00029] line 5, Replace “rate. This advantages” with -- rate. These advantages --.
Para [00031] line 8, Replace “such crush” with -- such as crush --.
Para [00037] line 1, Replace “to providing” with -- to provide --.
Para [00038] line 6, Replace “of the mg” with -- of the Mg --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 2 is directed towards an extrusion process. The prior art fails to disclose or render obvious all of the limitations of claim 2. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 2: 
simultaneously applying a rotational shearing force and an axial extrusion force to a billet by contacting an end of the billet with a scroll face of an extrusion die in the form of a spiral, the scroll face configured to rotatably engage the billet and move plasticized billet material substantially perpendicularly from an outer edge of the billet through an orifice of the extrusion die forming an extrusion product with microstructure grains one-half the size of as the microstructure grains in the billet before extrusion.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 2:
US 7,096,705 to Segal, US 5,737,959 to Korbel, US 2013/0266467 to Manchiraju, and US 2014/0102161 to Stewart that each disclose rotating a die with respect to a billet to extrude the billet, but I none of the prior art discloses an extrusion die with a scroll face in the form of a spiral that rotatably engages the billet to move plasticized billet material towards a die orifice whereby the plastically deformed billet material flows substantially perpendicularly from an outer edge of the billet through the orifice to form the extrusion product with microstructure grains one-half the size as before extrusion.

Claims 2-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729